               Case 3:20-cv-05056-RJB Document 14 Filed 05/26/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10
        SHELBY KCS BUSH,                                      CASE NO. 20-5056 RJB-TLF
11
                                    Petitioner,               ORDER ADOPTING REPORT AND
12              v.                                            RECOMMENDATION
13      STATE OF WASHINGTON,
14                                  Respondent.

15

16          This matter comes before the Court on the Report and Recommendation of U.S.

17   Magistrate Judge Theresa L. Fricke (Dkt. 11) and Petitioner’s pleading entitled “Reply to Order

18   Denying Motion for Copies of Submissions without prejudice” (Dkt. 13) which the Court should

19   construe as an appeal of a magistrate judge’s opinion under Fed. R. Civ. P. 72. The Court has

20   considered the Report and Recommendation, the Petitioner’s objections, the appeal, and the

21   remaining file.

22          Report and Recommendation. The Report and Recommendation recommends

23   dismissal, without prejudice, of this habeas corpus petition for failure to exhaust state court

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 1
               Case 3:20-cv-05056-RJB Document 14 Filed 05/26/20 Page 2 of 3



 1   remedies and denial of various motions. Dkt. 11. The Report and Recommendation also

 2   recommends denial of a certificate of appealability. Id.

 3          The Report and Recommendation (Dkt. 11) should be adopted. The Plaintiff’s objections

 4   do not provide grounds to decline to adopt the Report and Recommendation. Dkt. 12. He

 5   repeats his prior arguments that he has “vicariously exhausted” his claims and asserts that there

 6   is no time bar to raising a constitutional claim. Id. These objections are meritless and are

 7   addressed in the Report and Recommendation.

 8          Standard on Appeal of Magistrate Judge’s Order. Fed. R. Civ. P. 72 provides in

 9   relevant part as follows:

10          (a) Nondispositive Matters. When a pretrial matter not dispositive of a party's claim or
            defense is referred to a magistrate judge to hear and decide, the magistrate judge must
11          promptly conduct the required proceedings and, when appropriate, issue a written order
            stating the decision. A party may serve and file objections to the order within 14 days
12          after being served with a copy. A party may not assign as error a defect in the order not
            timely objected to. The district judge in the case must consider timely objections and
13          modify or set aside any part of the order that is clearly erroneous or is contrary to law.

14          Appeal of Order Denying Motion for Copies. The Magistrate Judge’s Order denying

15   the Petitioner’s motion for copies (Dkt. 10) should be affirmed. The Magistrate Judge properly

16   found that the Petitioner failed to point to sufficient grounds to have the motion granted. Further,

17   the case was filed electronically. Accordingly, Petitioner is given copies of all the court orders

18   and has his own pleadings. The order (Dkt. 10) should be affirmed.

19          Further Pleadings. The Petitioner is notified that other than a notice of appeal, further

20   pleadings will be filed in the case, but no action will be taken on them.

21                                                      ORDER

22          Therefore, it is hereby ORDERED that:

23              •   The Report and Recommendation (Dkt. 11) IS ADOPTED;

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 2
               Case 3:20-cv-05056-RJB Document 14 Filed 05/26/20 Page 3 of 3



 1              •   This case IS DISMISSED WITHOUT PREJUDICE;

 2              •   The certificate of appealability IS DENIED;

 3              •   Petitioner’s appeal of the Magistrate Judge’s Order (Dkt. 13) IS DENIED;

 4              •   The Magistrate Judge’s Order denying the Petitioner’s motion for copies (Dkt. 10)

 5                  IS AFFIRMED; and

 6              •   Other than a notice of appeal, further pleadings from the Petitioner will be filed,
 7                  but, NO FURTHER ACTION will be taken on them.
 8          The Clerk is directed to send uncertified copies of this Order to all counsel of record and
 9   to any party appearing pro se at said party’s last known address.
10          Dated this 26th day of May, 2020.
11

12
                                           A
                                           ROBERT J. BRYAN
13                                         United States District Judge

14

15

16

17

18

19

20

21

22

23

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 3
